Name: Council Regulation (EC) No 1167/96 of 25 June 1996 amending, for the second time, Regulation (EC) No 3090/95 laying down for 1996 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries
 Type: Regulation
 Subject Matter: world organisations;  fisheries;  information and information processing
 Date Published: nan

 28 . 6. 96 I EN I Official Journal of the European Communities No L 155/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1167/96 of 25 June 1996 amending, for the second time, Regulation (EC) No 3090/95 laying down for 1996 certain conservation and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries whereas Regulation (EC) No 3090/95 should therefore be amended for the second time, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3090/95 (2) lays down, inter alia, fishing quotas for Member States in the Regulatory Area for 1996; Whereas, in order to ensure full coherence and consis ­ tency between different measures concerning the limita ­ tion of catches on different stocks of the same species, it is necessary to allocate, among Member States, the Community catch quota of Atlantic redfish in NAFO zone 3M; Article 1 The Annex to this Regulation shall replace the correspon ­ ding section of the Annex to Regulation (EC) No 3090/95. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1996. For the Council The President M. PINTO (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession. (2) OJ No L 330, 30. 12. 1995, p. 108 . Regulation as amended by Regulation (EC) No 1076/96 (OJ No L 142, 15. 6. 1996, p. 3). No L 155/2 EN Official Journal of the European Communities 28. 6. 96 ANNEX Stock Member State 1996 quote(tonnes) Species Geographicalregion Zone Atlantic redfish North-west Atlantic NAFO 3M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Austria Finland Sweden Available for Member States 666 303 3 061 ¢ EC total 4 030